Name: Commission Regulation (EEC) No 1937/86 of 24 June 1986 opening a standing invitation to tender for the export of 100 000 tonnes of rye held by the German intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 168/6 Official Journal of the European Communities 25. 6. 86 COMMISSION REGULATION (EEC) No 1937/86 of 24 June 1986 opening a standing invitation to tender for the export of 100 000 tonnes of rye held by the German intervention agency standing invitation to tender for the export of 100 000 tonnes of rye held by it. Article 2 1 . The invitation to tender shall cover a maximum of 1 00 000 tonnes of rye to be exported to all third countries. 2. The regions in which the 100 000 tonnes of rye are stored are listed in Annex I hereto. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1355/86 (2), and in particular Article 7(5) thereof, Whereas Article 3 of Council Regulation (EEC) No 2738/75 of 29 October 1975 laying down general rules for intervention on the market in cereals (3) provides that cereals held by the intervention agencies shall be disposed of by invitation to tender ; Whereas Commission Regulation (EEC) No 1836/82 (4), as amended by Regulation (EEC) No 3826/85 (*), lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas Commission Regulation (EEC) No 3072/85 (6) opened a standing invitation to tender for the export of 100 000 tonnes of rye held by the German intervention agency ; whereas in a communication of 12 June 1986, Germany asked for the invitation to tender, which expired on 11 June 1986, to be prolonged ; whereas, since the interested parties are already aware of the terms of the invitation , a derogation may be made from the provisions of Regulation (EEC) No 1836/82 on the period that must elapse between the date of publication and the first closing date for the submission of tenders ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , Article 3 The export licences shall be valid from their date of issue, within the meaning of Article 9 of Regulation (EEC) No 1836/82, until the end of the second month following. Article 4 1 . By way of derogation from Article 7(1 ) of Regula ­ tion (EEC) No 1836/82 the time limit for submission of tenders under the first partial invitation to tender shall expire on 25 June 1986 at 1 p.m. (Brussels time). 2. The time limit for submission of tenders under the last partial invitation to tender shall expire on 23 July 1986 at 1 p.m. (Brussels time). 3 . The tenders shall be lodged with the German inter ­ vention agency. HAS ADOPTED THIS REGULATION Article 5 The German intervention agency shall notify the Commission of the tenders received not later than two hours after expiry of the time limit for the submission thereof. Notification shall be given as specified in the table in Annex II hereto. Article 1 The German intervention agency may, on the conditions laid down in Regulation (EEC) No 1836/82, open a (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 118 , 7 . 5 . 1986, p. 1 . (3) OJ No L 281 , 1 . 11 . 1975, p. 49 . Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (4) OJ No L 202, 9 . 7. 1982, p . 23 . 0 OJ No L 371 , 31 . 12 . 1985, p. 1 . (Ã  OJ No L 293 , 5 . 11 . 1985, p . 7 . 25. 6 . 86 Official Journal of the European Communities No L 168/7 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 June 1986. For the Commission Frans ANDRIESSEN Vice-President ANNEX I (tonnes) Place of storage Quantity Schleswig-Holstein/Hamburg 44 850 Niedersachsen/Bremen 42 740 Nordrhein-Westfalen 8 279 Rheinland-Pfalz 3 973 Saarland 106 Bayern 799 ANNEX II Standing invitation to tender for the export of 100 000 tonnes of rye held by the German intervention agency (Regulation (EEC) No 1937/86) 1 2 3 4 5 6 7 Tender No Consignment No Quantity (tonnes) Offer price (ECU/tonne) 0) Price increases (+) or reductions (-) (ECU/tonne) p.m. Commercial costs (ECU/tonne) Destination 1 2 3 etc. (') This price includes the increases or reductions relating to the lot to which the tender refers.